DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “advancing wheel is configured to contact the roll” as set forth in Claim 11, lines 9-10 and Claim 16, lines 5-6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is inaccurate and/or misdescriptive.  On lines 9-10, the phrase “the advancing wheel is configured to contact the roll” is inaccurate and/or misdescriptive.  Note that advancing wheel 211 is above and in a different section from roll 220.  The advancing wheel contacts the strapping material itself as it is being fed out by the wheel but the wheel never contacts the roll.  Note that Claim 1 correctly sets forth the wheel contacts the strapping material and feeds the strapping material through the cutting mechanism.
Claim 16 is inaccurate and/or misdescriptive.  On lines 5-6, the phrase “the advancing wheel is configured to contact the roll” is inaccurate and/or misdescriptive.  Note that advancing wheel 211 is above and in a different section from roll 220.  The advancing wheel contacts the strapping material itself as it is being fed out by the wheel but the wheel never contacts the roll.  Note that Claim 1 correctly sets forth the wheel contacts the strapping material and feeds the strapping material through the cutting mechanism.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stusack et al (U.S. Patent No. 4,640,167), hereinafter “Stusack”.
With respect to Claim 1, Stusack, Figure 1, teaches a strapping material dispenser 1 comprising: 
a housing 11 configured to house a quantity of flexible strapping material 2;  
a cutting mechanism 25 arranged within the housing 11 and configured to cut the strapping material 2 at a desired position; 
an advancement wheel 14 arranged in the housing to contact the strapping material 2 and feed the strapping material 2 through the cutting mechanism 25; and 
wherein at least a portion of the advancement wheel 14 extends outside the housing such that it may be rotated through contact by the user to advance the strapping material 2. 
With respect to Claim 11, Stusack, Figure 1, teaches a strapping material dispenser comprising:  
a housing 11 configured to house a roll of strapping material; 
a trigger mechanism 22 extending from the housing 11 and configured to actuate in response to squeezing action by a user; 
a cutting mechanism 25 arranged in the housing 11 and configured to cut the strapping material in response to user actuation of the trigger mechanism 22; and  
an advancing wheel 14 positioned within the housing and having a portion of the advancing wheel 14 that extends beyond the housing to be contacted by a user, 
wherein the advancing wheel 14 is configured to contact the roll of strapping material to advance the strapping material from the housing.  
Claim 15, Stusack further teaches the trigger mechanism 22 is located on a topmost portion of the housing to be contacted by a user's palm.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stusack as applied to Claims 1, 11, and 15 above, and further in view of Lam et al (U.S. Patent Application Publication No. 2019/0256311), hereinafter “Lam”.
With respect to Claim 2, Stusack is advanced above.
Stusack teaches all the elements of the dispenser except for a motor arranged in the housing and configured to advance the advancement wheel in response to user input; and a digital control circuit configured to control the motor based on input from the user.
However, Lam, Figures 1-6, teaches a motor 46 arranged in the housing and configured to advance the advancement wheel in response to user input 66; and a digital control circuit 48 configured to control the motor based on input from the user.
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Stusack with a motor and digital control circuit, as taught by Lam, for the purpose of allowing a user to dispense a set amount of material.  Further, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Stusack with a motor and digital control 
 	With respect to Claim 3, Lam further teaches a digital control panel 70 arranged in the housing to permit a user to input instructions to the digital control circuit.  
With respect to Claim 4, Lam further teaches a button 68 configured to cause the motor to advance material while the button is actuated.  
With respect to Claim 16, Stusack, Figure 1, teaches a strapping material dispenser comprising: 
a housing 11 configured to house a roll of strapping material 2; 
a cutting mechanism 25 arranged in the housing and configured to cut the strapping material 2;  
an advancing wheel 14 positioned within the housing and configured to contact the roll of strapping material to advance the strapping material from the housing.
Stusack teaches all the elements of the dispenser except for a motor configured to actuate the advancing wheel to feed the strapping material from the housing.  
However, Lam, Figures 1-6, teaches a motor 46.
It would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Stusack with a motor, as taught by Lam, for the purpose of allowing a user to automatically dispense a set amount of material.  Further, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Stusack with a motor and digital control circuit because providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Claim 17, Lam further teaches a digital control panel 70 and digital circuit 48 configured to control operation of the motor to control the feeding of strapping material from the housing.  
With respect to Claim 18, Lam further teaches a button 68 that permits a user to control to motor to feed strapping material from the housing.  
With respect to Claim 19, Stusack further teaches wherein a portion of the advancing wheel 14 extends beyond the housing to permit a user to manually actuate the advancing wheel to feed strapping material from the housing.  
20. The strapping material dispenser according to claim 16, further comprising a hinged door connected to the housing that opens to permit placement of the strapping material within the housing.  
Claims 5, 7-10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stusack as applied to Claims 1, 11, and 15 above, and further in view of Foreman (U.S. Patent Application Publication No. 2017/0197803).
	With respect to Claims 5, 12, and 20, Stusack is advanced above.
	Stusack teaches all the elements of the dispenser but it is unclear whether the dispenser of Stusack teaches a hinged door that opens to permit placement of the flexible strapping material within the housing.  
	However, Foreman, Figures 1-16, teaches a hinged door 108a that opens to permit placement of the flexible strapping material within the housing.
	It would have been obvious to one of ordinary skill in the art to provide Stusack with a hinged door, as taught by Foreman, for the purpose of securely fastening the cover to the housing without the need for extra fasteners.
Claims 7 and 13, Foreman further teaches a clip 138 and hole 148 arranged in the housing and door to retain the door in a closed position until the clip 138 is released from the hole 148.  
With respect to Claim 8, Foreman further teaches wherein the hinge for the hinged door comprises a hinge pin 134 that extends through hinge holes 132 arranged along substantially the entire width of the housing.  
With respect to Claim 9, Foreman further teaches a handle 110 configured to actuate the cutting mechanism in response to user actuation.  
With respect to Claim 10, Foreman further teaches wherein the handle 110 is located on a topmost portion of the housing to contact a palm of a user's hand.
Claims 5-6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stusack as applied to Claims 1, 11, and 15 above, and further in view of Reed (U.S. Patent No. 4,199,090).
  With respect to Claims 5 and 20, Stusack is advanced above.
Stusack teaches all the elements of the dispenser but it is unclear whether the dispenser of Stusack teaches a hinged door that opens to permit placement of the flexible strapping material within the housing.  
However, Reed, Figures 1-16, teaches a hinged door 25 that opens to permit placement of the flexible strapping material within the housing.  See Column 3, lines 52-57.
It would have been obvious to one of ordinary skill in the art to provide Stusack with a hinged door, as taught by Foreman, for the purpose of securely fastening the cover to the housing without the need for extra fasteners.
Claims 6 and 14, Reed further teaches a knob (knot at opposing end of screw 26 – See Figure 9) that fastens to the housing to retain the door in a closed position.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654